Case 19-33568-mvl7 Doc 39 Filed 04/30/20           Entered 04/30/20 17:04:04     Page 1 of 3




DARRELL W. COOK
State Bar No. 00787279
DARRELL W. COOK & ASSOCIATES
A PROFESSIONAL CORPORATION
6688 North Central Expressway, Suite 1000
Dallas, TX 75206
(214) 368-4686
(214) 593-5713 Telecopy
e-mail: dwcook@attorneycook.com
        all@attorneycook.com

                   ATTORNEY FOR CREDITOR NEILL S. WRIGHT
                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

IN RE:                                         §
                                               §          CASE NO. 19-33568-BJH-7
ERIC C. BLUE, et al.                           §          (jointly Administered)
Debtors.                                       §          CHAPTER 7

         PLEASE TAKE NOTICE that the undersigned hereby enters its appearance on behalf

of NEILL S. WRIGHT claimant, pursuant to § 1109(b) of the UNITED STATES BANKRUPTCY

CODE and BANKRUPTCY RULE 9010(b), and requests copies of all notices and pleadings pursuant

to BANKRUPTCY RULES 2002(a), (b), and (f) and 3017(a). All such notices should be addressed to

the following persons:

DARRELL W. COOK
State Bar No. 00787279
DARRELL W. COOK & ASSOCIATES
A PROFESSIONAL CORPORATION
6688 North Central Expressway, Suite 1000
Dallas, TX 75206
(214) 368-4686
(214) 593-5713 Telecopy
e-mail: dwcook@attorneycook.com
        all@attorneycook.com

         PLEASE TAKE FURTHER notice that, pursuant to § 1109(b) of the BANKRUPTCY

CODE, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above but also includes, without limitation, notices of any application, complaint,


NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS                           Page 1
Case 19-33568-mvl7 Doc 39 Filed 04/30/20            Entered 04/30/20 17:04:04   Page 2 of 3




demand, hearing motion, petition, pleading or request, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or

otherwise filed with regard to the referenced case and the proceedings.

       Respectfully submitted this 30th day of April, 2020.

                                                    DARRELL W. COOK & ASSOCIATES,
                                                    A PROFESSIONAL CORPORATION

                                                    /s/ Darrell W. Cook
                                                    ____________________________________
                                                    DARRELL W. COOK
                                                    State Bar No. 00787279
                                                    dwcook@attorneycook.com
                                                    DARRELL W. COOK & ASSOCIATES
                                                    A PROFESSIONAL CORPORATION
                                                    6688 North Central Expressway, Suite 1000
                                                    Dallas, TX 75206
                                                    (214) 368-4686
                                                    (214) 593-5713 Telecopy

                                                    ATTORNEY FOR CREDITOR
                                                    NEILL S. WRIGHT




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS                          Page 2
Case 19-33568-mvl7 Doc 39 Filed 04/30/20           Entered 04/30/20 17:04:04       Page 3 of 3




                               CERTIFICATE OF SERVICE

        This is to certify that on this the 30th day of April, 2020, I electronically filed the
foregoing document with the United States District Court for the Northern District of Texas,
using the court's electronic case filing system. The electronic filing system sent a "Notice of
Electronic Filing" to all attorneys of record who have consented to accept the Notice of
Electronic Filing as service of this document by electronic means. For those attorneys who have
not consented to accept the Notice of Electronic Filing as service of this document by electronic
means, I forwarded a true and correct copy of the above and foregoing document via certified
mail, return receipt requested, in accordance with the Federal Rules of Civil Procedure.

                                                    /s/ Darrell W. Cook
                                                    ____________________________________
                                                    DARRELL W. COOK




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS                             Page 3
